Citation Nr: 0918383	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1978 to May 1981.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied the Veteran's claim 
of entitlement to service connection for GERD.  The Veteran 
disagreed with the RO's decision and perfected an appeal as 
to that issue.

In a March 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for GERD.  The 
Veteran appealed the Board's March 2008 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  
A Joint Motion for Partial Remand was filed as to the 
Veteran's GERD claim, which the Court granted in December 
2008.  The case has been returned to the Board.  

Issues not on appeal

In its March 2008 decision, the Board remanded the Veteran's 
claims of entitlement to service connection for a malignant 
neoplasm of the brain, multiple lipoma of the chest and legs 
and depression for further evidentiary development and 
readjudiction.  Those issues were not encompassed by the 
November 2008 Joint Motion.  See the November 2008 Joint 
Motion, page 1.  To date, such evidentiary development has 
not been accomplished by the agency of original jurisdiction 
(AOJ).  Accordingly, these issues will be discussed no 
further herein.

Additionally, as noted in the Board's March 2008 decision, 
the RO has yet to adjudicate the Veteran's November 2007 
claim of entitlement to total disability based upon 
individual unemployability (TDIU).  The issue has been 
referred to the RO for appropriate action.  See the March 
2008 Board decision, page 3;                see also Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The Joint Motion indicated that the Board failed to provide 
adequate reasons and bases as to whether a VA examination was 
warranted to evaluate the etiology of the Veteran's GERD.  
After a review of the Joint Motion and the evidence of 
record, the Board finds that a medical opinion is necessary 
to evaluate whether a relationship exists between the 
Veteran's currently diagnosed GERD and his military service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a medical 
professional to 
review the Veteran's VA claims folder and 
to provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the Veteran's currently 
diagnosed GERD is related to his active 
duty military service.  If the reviewing 
professional determines that a physical 
examination and/or diagnostic testing of 
the Veteran are necessary as to the 
claimed condition, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




